Title: Patrick Gibson to Thomas Jefferson, 6 March 1815
From: Gibson, Patrick
To: Jefferson, Thomas


            Sir  Richmond 6th March 1815
          Your favor of the 25th ulto is received I should be much pleased to find your opinion to be correct, with regard to a rise in the price of flour in April, we know at present nothing of the markets in Europe on which to form a correct judgement, but my present impression is that they will not justify higher prices, and the quantity required in the West Indies (together with our own consumpt) is too small to make much impression upon that on hand—it is now very dull, a few sales were on the first news of peace made at 7$ Cash, & subsequently on time, it continues to be the asking price, but there are no purchasers, nor do I think 6½$ could be obtain’d—. Tobacco continues to be very brisk at from 8 to 13$ and in few instances 14$—Your note in bank becoming due in a few days I inclose you a blank for your signature—With great regard
          I am Your obt ServtPatrick Gibson
        